IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-40990
                          Summary Calendar
                       _____________________


CHON QUEVEDO FLOWERS, also known as
Khalidin Saw-wa Afa,

                                               Plaintiff-Appellant,

                              versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; UNIVERSITY OF
TEXAS MEDICAL BRANCH; A. D. CASKEY,
Senior Warden, Individually & in
official capacity; EDWARD L. GALLOWAY,
Chief, Classification, Individually &
in official capacity; TRACY M. MURPHY,
Manager, Health Services, Individually
& in official capacity; DIANA L. KELLY,
Assistant Manager, Health Services,
Individually & in official capacity;
ROCHELLE McKINNEY, Chief of Nurses,
Individually & in official capacity;
UNIDENTIFIED DOMINGUEZ, DR., Individually
& in official capacity,

                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                       USDC No. 6:98-CV-457
_________________________________________________________________

                           July 13, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
     Chon Quevedo Flowers, Texas prisoner # 652860, appeals the

district court’s dismissal of his complaint.               Flowers’s federal

civil rights claims were dismissed by the district court for

failure to state a claim and as legally frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i) & (ii).         His supplemental state law claims were

dismissed without prejudice.

     In his lengthy complaint, Flowers made numerous allegations

relating to the alleged denial of proper medical treatment for

asthma, allergies, and back problems.          He also asserted that his

medical classification was improper and that he was placed in

inappropriate working assignments.

     Flowers has abandoned the issues of retaliation and conspiracy

by not raising them in his appellate brief.           See Yohey v. Collins,

985 F.2d 222, 224 (5th Cir. 1993).

     The district court considered information outside of the

pleadings in holding that Flowers’s allegations failed to state a

claim. See FED. R. CIV. P. 12(b). Additionally, the district court

limited Flowers’s claims to those alleged to have occurred between

July 22, 1996 and October 15, 1996, based on assertions made in

Flowers’s    response   to   the    court’s   order   to   file   an   amended

complaint.    If we liberally construe Flowers’s response to the

district court’s order, as we must under Haines v. Kerner, 404 U.S.


under the limited circumstances set forth in 5TH CIR. R. 47.5.4.




                                       2
519 (1972), it incorporated by reference the original complaint.

See King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994).

     Nevertheless, we may affirm on any basis supported by the

record.   See Sojourner T v. Edwards, 974 F.2d 27, 30 (5th Cir.

1992).    Because   we     find   that       Flowers’s   claims   were   legally

frivolous,   we   affirm    the   district       court’s   judgment      on   this

alternative ground.      See Neitzke v. Williams, 490 U.S. 319, 327

(1989); Breaux v. City of Garland, 205 F.3d 150, 161 (5th Cir.

2000), petition for cert. filed, (U.S. May 22, 2000) (No. 99-1863);

Wilson v. Budney, 976 F.2d 957, 958 (5th Cir. 1992); Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

                                                             A F F I R M E D.




                                         3